Title: From Thomas Jefferson to Horatio Gates, 4 October 1780
From: Jefferson, Thomas
To: Gates, Horatio



Sir
Richmond Oct. 4th. 1780.

My Letter of Sept. 23d. answered your favours received before that date, and the present serves to acknowledge the receipt of those of Sept. 24th and 27th. I retain in mind and recur almost daily to your Requisitions of August; We have as yet no prospect of more than one hundred Tents. Flour is ordered to be manufactured as soon as the Season will render it safe, out of which I trust we can furnish not only your Requisition of August, but that of Congress of Sept. 11. The Corn you desire we could furnish when the New Crops come in, fully, if water Transportation can be found, if not we shall be able only to send you what lies conveniently to the Southern Boundary, in which neighbourhood the Crops have been much abridged by a flood in Roanoak. We have no Rice. Rum and other spirits we can furnish to a greater amount than you require, as soon as our Waggons are in readiness; and shall be glad to commute into that Article some others which we have not, particularly Sugar, Coffee, and Salt. The Vinegar is provided. Colo. Finnie promised to furnish to Colo. Muter, a list of the Spades, Hoes &c. which could be furnished from the continental Stores. This List has never yet come to hand. It is beleived the Continental Stores here will fall little short of your Requisition except in the Article of Axes; which our Shops are proceeding on. Your Information of Sept. 24th. as to the Quality of the Axes was notified to the Workman and will I hope have a proper Effect on those made afterwards. Application has been made to the Courts to have the Bridges put into a proper state, which they have promised to do. We are endeavouring again to collect Waggons. About twenty are nearly finished at this place. We employed about three weeks ago Agents to purchase in the Western Counties a hundred Waggons and Teams. Till these can be got it will be impossible to furnish  any thing from this place. I am exceedingly pleased to hear of your Regulation for stopping our Waggons at Roanoke. This will put it in our power to repair and replace them, to calculate their Returns, provide loads, and be a great Encouragement to increase their number if possible, as their departure hence will no longer produce the Idea of a final adieu to them. Colo. Senf arrived here the Evening before the last. He was employed yesterday and to-day in copying some actual and accurate Surveys which we had made of the Country round about Portsmouth, as far as Cape Henry to the Eastward, Nansemond River to the Westward, the Dismal Swamp to the Southward, and Northwardly, the line of Country from Portsmouth by Hampton and York to Williamsburg and including the Vicinities of these three last posts. This will leave him nothing to do but to take drawings of particular places and the Soundings of such Waters as he thinks material. He will proceed on this Business to morrow with a Letter to General Nelson and powers to call for the Attendance of a proper Vessel. I suppose that your Draughts in favor of the Q.M. if attended with sixty days grace, may be complied with to a certain Amount. We will certainly use our best Endeavours to answer them. I am only to desire that they may be made payable to the Quarter Master only, and not to the Bearer. This is to prevent the Mortification of seeing an unapprised Individual taken in by an Assignment of them as if they were ready Money. Your Letter to Colo. Finnie will go to Wmsburg immediately. Those to Congress, with a Copy of the Papers inclosed to me, went yesterday by Express. I will take order as to the Bacon you mention. I fear there is little of it, and that not capable of being long kept. You are surely not uninformed that Congress required the greater part of this Article to be sent Northward, which has been done. I hope by this time you receive Supplies of Beeves from our Commissary Mr. Eaton, who was sent three weeks or a month ago to exhaust of that Article the Counties below and in the neighbourhood of Portsmouth; and from thence was to proceed to other Counties in Order as they stood exposed to an Enemy. The Arrival of the French W: India Fleet (which tho’ not authentically communicated, seems supported by so many concurring Accounts from Individuals, as to leave scarcely room for doubt) will I hope prevent the Enemy from carrying into Effect the Embarkation they had certainly intended from N. York, tho’ they are strengthened by the Arrival of Admiral Rodney at that place with twelve Sail of the line and four frigates as announced by General Washington to the Congress on the 19th Ult. The Accounts of the  additional French Fleet are varied from sixteen to nineteen Ships of the line besides Frigates. The Number of the latter have been never mentioned. The Extracts of Letters which you will see in our Paper of this day are from Genl. Washington, President Huntington and our Delegates in Congress to me. That from Bladensburg is from a particular Acquaintance of mine whose Credit cannot be doubted. The distress we are experiencing for want of Leather to make Shoes is great. I am sure you have thought of preventing it in future by the Appointment of a Commissary of Hides, or some other good Regulation for saving and tanning the Hides, which the Consumption of your Army will afford.
I have the honor to be with all possible esteem and respect Sir Your most obedient & most humble servt.,

Th: Jefferson

